Citation Nr: 0101338	
Decision Date: 01/18/01    Archive Date: 01/24/01	

DOCKET NO.  97-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for pancreatitis with 
pancreatic pseudocyst and glycosuria, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1997 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs.


FINDING OF FACT

Pancreatitis is primarily manifested by abdominal pain prior 
to bowel movements and continuing abdominal discomfort, 
without frequent disabling attacks or severe malnutrition.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
pancreatitis, with pancreatic pseudocyst and glycosuria, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.115, Diagnostic Code 7347 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into the law the Veterans Claims Assistance Act of 
2000, which applies to all pending claims for VA benefits and 
which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran was obtained 
and considered.  In addition, the veteran was afforded VA 
examinations to assist in rating his service-connected 
disability.  With regard to the adequacy of the examinations, 
the Board notes that the reports of the examinations reflect 
that the VA examiners recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
examinations, and rendered appropriate diagnoses.  For these 
reasons, the Board finds that the examinations were adequate 
for rating purposes.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim, and the Board will proceed 
to consider the claim on the merits.  See Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___   (2000) (to be codified at 38 U.S.C. 
§ 5103(A).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

38 C.F.R. § 4.115, Diagnostic Code 7437, pertaining to 
pancreatitis, provides that a 60 percent evaluation is 
warranted for pancreatitis with frequent attacks of abdominal 
pain and loss of normal body weight and other findings 
showing continuing pancreatic insufficiency between acute 
attacks.  A 100 percent evaluation requires frequently 
recurrent disabling attacks of abdominal pain with few pain-
free intermissions and with steatorrhea, malabsorption, 
diarrhea, and severe malnutrition.  Abdominal pain in this 
condition must be confirmed as resulting from pancreatitis by 
appropriate laboratory and clinical studies.  

The veteran's service medical records disclose that, in 
September 1963, in a motor vehicle accident, he sustained an 
injury to the pancreas.  In October 1963, he underwent an 
exploratory laparotomy.  

In May 1974, the veteran was admitted to a VA Medical Center 
with complaints of left flank pain, weakness, decrease in 
appetite, nausea, and vomiting.  Prior to admission, amylase 
was elevated, on urinalysis.  Examination and laboratory 
studies revealed pancreatitis.  The veteran underwent an 
exploratory laparotomy, with distal pancreatectomy and 
splenectomy.  

In February 1997, the veteran asserted a claim of entitlement 
to a rating in excess of 60 percent for pancreatitis.  (He 
also asserted a claim of entitlement to service connection 
for diabetes mellitus as secondary to pancreatitis.  That 
claim was denied by the rating decision of June 1997, and the 
veteran did not appeal that determination.)

VA outpatient treatment records show that, in January 1997 
and February 1997, the veteran's weight was 172 pounds.  In 
August 1997, his weight was recorded as 168.8 pounds.  He 
indicated that he was not intentionally losing weight.

At a personal hearing in October 1997, the veteran testified 
that:  He had lost some weight from February to August 1997; 
he had diarrhea once a day; he had cramping abdominal pain 2 
or 3 times per month; his episodes of abdominal pain would 
last until he had a bowel movement; usually once per day, he 
would leave the house where he was installing gutters to go 
to a bathroom; and, in recent years, he had had more diarrhea 
and more frequent attacks of abdominal pain.  

At a VA examination in June 1998, the veteran's weight was 
177 pounds.  On examination of his abdomen, there was no 
organomegaly, no tenderness, and no masses; bowel sounds were 
normal; there was no hernia.  Diagnoses included pancreatic 
insufficiency and non-insulin dependent diabetes mellitus.  

At a VA outpatient clinic in March 1999, the veteran had no 
complaints and no diarrhea.  He weighed 181.6 pounds.  In 
September 1999, he weighed 184.5 pounds.  

At a VA examination in March 2000, the veteran had abdominal 
enlargement; he weighed 184 pounds on a 5 foot 8 inch frame; 
he had a well-healed scar running throughout the entire 
length of the abdomen; the liver, spleen, and kidneys were 
not felt; all pulses were good.  The impressions included 
post-traumatic pancreatis insufficiency, diabetes mellitus, 
and status post operation for pseudocyst of the pancreas.

At a VA examination in July 2000, the veteran weighed 
174 pounds without clothes.  He took medication for 
pancreatitis.  He was maintaining his weight.  Most of the 
time, he had floating stools; he had occasional diarrhea and 
he had incontinence three times a month when he was not near 
a bathroom.  He complained of a "knot" in his right upper 
quadrant, which was not debilitating.  On examination, bowel 
sounds were normal, and there were no organs, masses, or 
tenderness.  Diagnoses included traumatic pancreatitis, with 
pseudocyst and glycosuria, pancreatic insufficiency, diabetes 
mellitus, and status post splenectomy.  

Upon careful consideration of the relevant evidence, the 
Board finds that the disability picture presented by the 
veteran's pancreatic disability does not more nearly 
approximate the criteria for an evaluation of 100 percent.  
Although the veteran has some diarrhea, episodes of abdominal 
pain prior to bowel movements, and some persistent abdominal 
discomfort, he does not have frequent disabling attacks of 
abdominal pain, steatorrhea, malabsorption, or severe 
malnutrition.  The currently assigned 60 percent rating 
encompasses the frequent attacks of abdominal pain and weight 
loss showing pancreatic insufficiency which the veteran has 
experienced.  The Board concludes that the veteran's service-
connected disability is adequately and appropriately 
compensated at the current 60 percent level.  Entitlement to 
an evaluation in excess of 60 percent is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.115, Diagnostic 
Code 7347.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An increased evaluation for pancreatitis, with pseudocyst and 
glycosuria, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

